INGRAM, Judge.
In the divorce judgment, the trial court awarded custody of Bethany Ellen Kim-brell, age 15 months, to the father. The mother appeals, contending that the trial court abused its discretion.
It is well established that a decision as to child custody in a divorce case falls within the sound discretion of the trial court, and its ruling will not be disturbed on appeal except where such discretion was plainly and palpably abused. Myers v. Myers, 528 So.2d 413 (Ala.Civ.App.1987). Moreover, where the trial court personally hears the evidence, as in the instant appeal, the judgment appealed from is presumed correct on appeal.
This court pretermits a detailed summary of the evidence. We perceive no benefit that would inure by stating the facts, as we have a vast number of cases concerning child custody awards.
We have carefully reviewed the record and find that there was adequate testimony introduced that would have supported a custody award to either party. Because the evidence conflicted, it was well within the prerogative of the trial court to determine what custody arrangement was in the best interest of the minor child and to award her custody accordingly. Myers, supra. We do note that two of the mother’s own relatives testified that she was not a responsible person and that the father would be the better parent in whom to place custody. Therefore, there was evidence to support the grant of custody to the father, and we cannot say that the trial court was palpably wrong or that the custody award constituted an abuse of discretion, and we affirm.
This case is due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and HOLMES, J., concur.